

Exhibit 10.3


AMENDMENT NO. 1 TO THE
ENSCO 2005 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2005)




       THIS AMENDMENT No. 1, executed this 4th day of August, 2009, and
effective the first day of October, 2009, by Ensco International Incorporated,
having its principal office in Dallas, Texas (hereinafter referred to as the
"Company").

WITNESSETH:

       WHEREAS, effective April 1, 1995, Energy Service Company, Inc. adopted
the Energy Service Company, Inc. Select Executive Retirement Plan (the "Original
SERP");

       WHEREAS, the name of the Company was changed to ENSCO International
Incorporated;

       WHEREAS, the Company amended and restated the Original SERP, effective
January 1, 1997, to (i) provide a discretionary profit sharing contribution,
(ii) rename the Original SERP the "ENSCO Supplemental Executive Retirement
Plan," and (iii) coordinate the operation of the Original SERP with the ENSCO
Savings Plan;

       WHEREAS, the Pension and Welfare Benefits Administration of the
Department of Labor issued final regulations establishing new standards for
processing benefit claims of participants and beneficiaries under Section 8.2 of
the Original SERP which were subsequently clarified by further guidance from the
Pension and Welfare Benefits Administration (collectively the "Final Claims
Procedure Regulations");

       WHEREAS, the Company adopted Amendment No. 1 to the amended and restated
Original SERP, effective as of January 1, 2002, to revise Section 8.2 of the
Original SERP to provide that the administrator of the Original SERP shall
process benefit claims of participants and beneficiaries pursuant to the claims
procedure specified in the summary plan description for the Original SERP which
shall comply with the Final Claims Procedure Regulations, as may be amended from
time to time;

       WHEREAS, the Company amended and restated the Original SERP, effective as
of January 1, 2004;

       WHEREAS, the American Jobs Creation Act of 2004 (the "AJCA") enacted new
section 409A of the Internal Revenue Code of 1986, as amended (the "Code"),
which imposes new rules regarding the timing of elections and distributions
under nonqualified deferred compensation plans effective for years beginning
after December 31, 2004;

       WHEREAS, the Company determined to comply with the AJCA and new section
409A of the Code by freezing the Original SERP and adopting the ENSCO 2005
Supplemental Executive Retirement Plan (the "2005 SERP"), effective January 1,
2005;


 



--------------------------------------------------------------------------------



 



       WHEREAS, the Board of Directors of the Company (the "Board"), upon
recommendation of its Nominating, Governance and Compensation Committee (the
"Committee"), approved Amendment No. 1 to the 2005 SERP during a regular meeting
held on November 6, 2007;

       WHEREAS, the Board, upon recommendation of the Committee, approved
Amendment No. 2 to the 2005 SERP during a regular meeting held on March 10,
2008;

       WHEREAS, the Board, upon recommendation of the Committee during its
meeting held on November 3-4, 2008, approved the amendment and restatement of
the 2005 SERP during a regular meeting held on November 4, 2008;

       WHEREAS, the Company adopted the amended and restated 2005 SERP,
effective as of January 1, 2005, except as specifically provided otherwise to
the contrary therein, in order to (i) facilitate compliance with the final
Treasury regulations under section 409A of the Code, and (ii) incorporate the
amendments to the 2005 SERP previously made by Amendment No. 1 and Amendment No.
2;

       WHEREAS, the Board, upon recommendation of the Committee during its
regular meeting held on August 4, 2009, has approved this Amendment No. 1 to the
2005 SERP, as amended and restated effective January 1, 2005, during a regular
meeting held on August 4, 2009; and

       WHEREAS, the Company now desires to adopt this Amendment No. 1 to the
amended and restated 2005 SERP in order to amend Section 7.2 of the amended and
restated 2005 SERP, effective October 1, 2009, with respect to the limitation on
the portion of a participant's account that may be invested in the Company stock
fund;

       NOW, THEREFORE, in consideration of the premises and the covenants herein
contained, the Company hereby adopts the following Amendment No. 1 to the
amended and restated 2005 SERP:

       Section 7.2 of the amended and restated 2005 SERP is hereby amended to
read as follows:

       7.2       Investments.  If a trust is established as provided for in
Section 7.1, earnings and/or losses of the trust attributable to amounts
credited to a Participant's Account shall increase or, if applicable, decrease
such Participant's Account for purposes of determining the Participant's
Benefits payable hereunder. The Committee may determine from time to time to
direct the investment manager appointed pursuant to any such trust to invest the
balance of a Participant's Account in accordance with the wishes and written
directions of that Participant from among the registered mutual funds and the
Company stock fund offered to the participants in the 401(k) Plan from time to
time under the terms of the 401(k) Plan. Separate elections may be made with
respect to the different types of contributions credited to his or her Account.
If the Committee determines for any reason that a particular registered mutual
fund available under the 401(k) Plan cannot be made available under the Plan, a
comparable fund will be substituted in its place.


2



--------------------------------------------------------------------------------



 



       Up to 100 percent of the balance of a Participant's Account attributable
to Deferred Compensation, Employer Discretionary Contributions, if any, and
Matching Contributions, if any, credited to his or her Account on or before May
31, 2008 may be invested in the Company stock fund. Effective June 1, 2008, a
Participant may not direct that more than 50 percent of the balance of his or
her Account attributable to Deferred Compensation, Employer Discretionary
Contributions, if any, and Matching Contributions, if any, credited to his or
her Account after May 31, 2008 may be invested in the Company stock fund. If the
investment election of any Participant in effect on June 1, 2008 provides for an
election in excess of 50 percent to the Company stock fund, that investment
election shall be automatically revised, effective June 1, 2008, with respect to
the specific election to the Company stock fund to provide for an election of 50
percent to the Company stock fund and the percentage elected in excess of 50
percent shall be deemed to be an election of that excess percentage to the
particular T. Rowe Price target date retirement fund offered to participants in
the 401(k) Plan determined by the age of the Participant. Notwithstanding that
the balance of a Participant's Account that is invested in the Company stock
fund on June 1, 2008 is 50 percent or more of the total balance of his or her
Account on that date, the Participant's Account may continue to hold that
investment interest in the Company stock fund after May 31, 2008 and the
investment election in the Company stock fund permitted by the two preceding
sentences with respect to contributions credited to his or her Account after May
31, 2008 shall not be affected. A Participant shall not be permitted, however,
to direct the investment manager (in writing, or if allowed by the
Administrator, by giving an interactive electronic communication) after May 31,
2008 to change the investment of the then balance of his or her Account if (i)
that investment election requires reinvestment of any portion of his or her
Account into the Company stock fund and the balance of his or her Account that
is invested in the Company stock fund on that date is 50 percent or more of the
total balance of his or her Account on that date, or (ii) the effect of that
investment election would result in more than 50 percent of the total balance of
his or her Account on that date being invested in the Company stock fund.

       Effective October 1, 2009, a Participant may not direct that more than 25
percent of the balance of his or her Account attributable to Deferred
Compensation, Employer Discretionary Contributions, if any, and Matching
Contributions, if any, credited to his or her Account after September 30, 2009
may be invested in the Company stock fund. If the investment election of any
Participant in effect on October 1, 2009 provides for an election in excess of
25 percent to the Company stock fund, that investment election shall be
automatically revised, effective October 1, 2009, with respect to the specific
election to the Company stock fund to provide for an election of 25 percent to
the Company stock fund and the percentage elected in excess of 25 percent shall
be deemed to be an election of that excess percentage to the particular T. Rowe
Price target date retirement fund offered to participants in the 401(k) Plan
determined by the age of the Participant. Notwithstanding that the balance of a
Participant's Account that is invested in the Company stock fund on October 1,
2009 is 25 percent or more of the total balance of his or her Account on that
date, the Participant's Account may continue to hold that investment interest in
the Company stock fund after September 30, 2009 and the investment election in
the Company stock fund permitted by the two preceding sentences with respect to
contributions credited to his or her Account after September 30, 2009 shall not
be affected. A Participant shall not be permitted, however, to direct the
investment manager (in writing, or if allowed by the Administrator, by giving an
interactive electronic communication) after September 30, 2009 to change the
investment of the then balance of his or her Account if (i) that investment
election requires reinvestment of any portion of his or her Account into the
Company stock fund and the balance of his or her Account that is invested in the
Company stock fund on that date is 25 percent or more of the total balance of
his or her Account on that date, or (ii) the effect of that investment election
would result in more than 25 percent of the total balance of his or her Account
on that date being invested in the Company stock fund.


3



--------------------------------------------------------------------------------



 



       The Administrator may determine, without the necessity of an amendment to
the Plan, at any time to increase, decrease or otherwise modify any then
applicable limitation on the investment in the Company stock fund and the
transitional rules applicable to any such increase, decrease or modification.

       Effective June 1, 2008, the Committee has also determined that it will
direct the investment manager appointed pursuant to any such trust to invest up
to 100 percent of the balance of a Participant's Account in accordance with the
wishes and written directions of that Participant pursuant to the terms,
conditions and limitations of the agreements governing the T. Rowe Price
TradeLink+ self-directed brokerage investment program, as amended from time to
time.

       If a Participant is permitted to direct the investment manager appointed
pursuant to any trust established pursuant to Section 7.1 to invest the balance
of his or her Account and fails to complete and file with the Administrator
using the form furnished by the Administrator or, if allowed by the
Administrator, to give an interactive electronic communication, directing the
investment manager concerning the investment of his or her Account, the entire
balance of his or her Account shall be invested in the same manner as the
investment allocation then currently in effect for that Participant's individual
account in the 401(k) Plan pending the Administrator's receipt of investment
direction from or an interactive electronic communication by the Participant, or
in such other default investment fund or funds as may be determined by the
Administrator from time to time.

       IN WITNESS WHEREOF, the Company, acting by and through its duly
authorized officers, has caused this Amendment No. 1 to the amendment and
restatement of the ENSCO 2005 Supplemental Executive Retirement Plan to be
executed on the date first above written.
 

  ENSCO INTERNATIONAL INCORPORATED



/s/ Cary A Moomjian, Jr.                                                    
Cary A. Moomjian, Jr.
Vice President
































4



 



--------------------------------------------------------------------------------

